Citation Nr: 0721212	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin disorder, 
including pseudofolliculitis barbae and keloid formation on 
the back of the scalp.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1967 to November 1969 and from June 1971 to December 
1974.  He also had active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) while a member of the U.S. 
Army Reserve and Maryland Army National Guard (MDANG) until 
retiring in September 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
Per the veteran's request, a hearing before the Board was 
scheduled in September 2005, but he failed to appear for it.  
He has not explained his absence or requested to reschedule 
the hearing.  Thus, his appeal will be processed as if he 
withdrew the hearing request.  38 C.F.R. § 20.702(d) (2006).

In a January 2007 decision, the Board denied the veteran's 
appeal of several claims no longer in issue and remanded the 
appeal of his skin condition claim to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  The AMC completed the additional development 
and returned the case to the Board for further appellate 
review.

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claim for service connection for a 
skin condition, this claim is again being REMANDED to the RO 
via the AMC.  VA will notify him if further action is 
required on his part concerning this claim.


REMAND

The service medical records document entries reflective of 
the veteran's manifestation of folliculitis on his face and 
neck during his first tour of active service from 1967 to 
1969.  And, contrary to the September 2004 rating decision, 
pseudofolliculitis was not noted on the veteran's 1967 
entrance examination.  The February 2007 VA examination 
report reflects that examination did not reveal current 
manifestation of folliculitis on the veteran's face, but did 
reveal acne keloidalis on the back of the his neck and scalp.  
The service medical records reflect no evidence of acne 
keloidalis until during his membership in the MDANG, rather 
than during his active service.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  Active 
military service includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of IACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 1106 
(West 2002); 38 C.F.R. § 3.6(a) (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006); Hickson v. West, 
12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Service connection may be granted for any disease diagnosed 
after ACDUTRA, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during ACDUTRA or, as concerns an injury and the 
specified disorders, during IACDUTRA.  38 C.F.R. § 3.303(d) 
(2006).

The veteran's treatment records reflect that he presented in 
June 1982 with a complaint of a rash on the back of his neck 
that itched a lot and had been present for two weeks.  The 
screener noted small lesions on the back of the head and 
white patches in his head.  He was referred to a physician's 
assistant with an impression of pseudofolliculitis and in 
turn referred to dermatology.  The dermatologist noted some 
lesions on the veteran's face consistent with 
pseudofolliculitis barbae in addition to the multiple raised 
papules on the back of the veteran's neck.  The diagnosis was 
acne keloidalis.  He was treated for a similar eruption in 
June 1983, and the Army Form 5181-R, Screening Note of Acute 
Medical Care, reflects that the veteran resided in the 
barracks.  The form also reflects that the veteran reported 
he had the rash for one year.

Thus, the salient issue before the Board, and which cannot be 
resolved on the current state of the record, is whether the 
instances documented in 1982 and 1983 occurred during either 
ACDUTRA or INACDUTRA.  As is so often the case with members 
of the Reserve or ANG, the claims file only reflects the 
cumulative retirement points earned each year.  The veteran's 
Chronological Statement of Retirement Points reflects he 
earned active duty points in 1982 and 1983, but the 
chronology does not reflect the dates on which they were 
earned.

Undated deferred rating decisions reflect that the RO 
endeavored to obtained that information and sent a May 2004 
letter to the Assistant Chief of Staff, U.S. Army Reserve.  
This letter requested any treatment records, record of 
examinations, or any Line of Duty determinations made related 
to the veteran, but it did not request existing copies of 
special orders that ordered the veteran to ACDUTRA or 
INACDUTRA in 1982 of 1983.  Those documents may well exist.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the National 
Personnel Records Center to provide any 
service personnel records related to the 
veteran not already provided.

2.  The AMC should also contact the 
appropriate official(s) of the U.S. Army 
Reserve and MDANG and request copies of 
any existing Special Orders, or other 
documents, that ordered the veteran to 
active duty for training or inactive duty 
for training in June 1982 and June 1983.  
A negative reply and the AMC's efforts to 
obtain these records will be fully 
documented in the claims file.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative, if any, an SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


